EXHIBIT 10.1

 

TRACE ANALYTICS, INC.

 

COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (this “Agreement”) is made as of January
1st, 2019 (the “Effective Date”) by and between Trace Analytics, Inc., a
Washington corporation (the “Company”), and Applied Biosciences Corp., a Nevada
corporation (“Purchaser”).

 

1. Sale of Stock. Subject to the terms and conditions of this Agreement,
simultaneously with the execution and delivery of this Agreement and each of the
Related Agreements by the parties hereto and thereto, or on such later date as
the Company and Purchaser shall agree (the “Purchase Date”), the Company will
issue and sell to Purchaser, and Purchaser agrees to purchase from the Company,
520,410 shares of the Company’s Common Stock (the “Shares”) at a purchase price
of $2.40 per share for a total purchase price of $1,250,000 (the “Aggregate
Purchase Price”), of which 205,410 shares (the “Restricted Shares”) shall be
subject to the Right of Repurchase set forth in Section 3(b) (the balance
referred to herein as the “Unrestricted Shares”). On the Purchase Date,
Purchaser will deliver the Aggregate Purchase Price to the Company and the
Company will enter the Shares in Purchaser’s name as of such date in the books
and records of the Company or, if applicable, a duly authorized transfer agent
of the Company. The Company will deliver to Purchaser two stock certificates
representing the Unrestricted Shares and the Restricted Shares as soon as
practicable following such date. As used elsewhere herein, the term “Shares”
refers to all of the Shares purchased hereunder and all securities received in
connection with the Shares pursuant to stock dividends or splits, all securities
received in replacement of the Shares in a recapitalization, merger,
reorganization, exchange or the like, and all new, substituted or additional
securities or other property to which Purchaser is entitled by reason of
Purchaser’s ownership of the Shares.

 

2. Consideration. As consideration for the mutual promises and covenants set
forth in this Agreement, Purchaser will deliver the Aggregate Purchase Price by:
(i) a check made out to the Company in the amount of $750,000 for the
Unrestricted Shares and (ii) the issuance of the equivalent of $500,000 in
restricted common stock of Purchaser, par value $.001 per share, based on the
valuation of Purchaser’s stock price on the Purchase Date, for the Restricted
Shares.

 

3. Future Transactions. The Company and Purchaser acknowledge that (i) the
Company’s agreement to sell the Shares is based, in part, on the expectation
that Purchaser will aid the Company in developing certain markets for the
Company’s analytical services, and (ii) there may be future needs for
investments or injections of additional capital by Purchaser to fund the
Company’s business.

 

(a) Option to Purchase Additional Shares. In the event Purchaser elects to
invest additional funds in the Company on or before the first anniversary of the
Effective Date, in amounts and otherwise on terms acceptable to the Company’s
Board of Directors, Purchaser, at its sole discretion, shall have the option to
structure the transaction as a loan in an arm’s length transaction or as an
additional purchase of common stock of the Company at a pre-money valuation for
the Company of $2,500,000.

 



  -1-

   



 

(b) Option to Repurchase the Restricted Shares. Upon the occurrence of any
Repurchase Trigger Event (as defined in subsection (ii), below), and upon the
Company’s subsequent, timely election to exercise this option, the Purchaser
shall sell to the Company, and the Company shall repurchase from the Purchaser,
all, but not less than all, of the Restricted Shares under the terms and subject
to the conditions set forth in this subsection 3(b) (the “Repurchase Option”).

 

(i) The Company must give written notice to the Purchaser that the Company is
proceeding to repurchase the Restricted Shares within sixty (60) days after the
occurrence of the Trigger Event that entitles the Company to exercise the
Repurchase Option. The Company’s notice shall reference the Trigger Event that
the Company is relying upon. The failure of the Company to exercise the
Repurchase Option after the occurrence of a Trigger Event shall not prevent the
Company from exercising the option upon the occurrence of a subsequent Trigger
Event.

 

(ii) The occurrence of any of the following events shall constitute a Repurchase
Trigger Event:

 

(1) The failure of Purchaser to exercise commercially reasonable efforts during
calendar year 2019 to facilitate discussions with potential clients for the
Company’s services, specifically with regards to products outside the purview of
those listed in RCW 69.50.010(bb)), that collectively have the potential to
purchase at least One Million Dollars in services from the Company at prices and
on terms of sale substantially similar to the prevailing market prices and
conditions for similar services.

 

(2) The Company has received notice of any sanction or penalty as a result of an
action or regulatory proceeding brought against Purchaser, or any of its
officers or directors where such action or regulatory proceeding is directly
related to such officers or directors activities on behalf of Purchaser, for
violation of any rule of the Securities and Exchange Commission (SEC) or the
Financial Industry Regulatory Authority (“FINRA”).

 

(3) The Company has received notice that Purchaser, or any of its officers or
directors who are not promptly terminated or removed, is subject to the “Bad
Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act of 1933, as amended (the “Securities Act”).

 

(4) The Company has received notice that Purchaser willfully or recklessly
misrepresented or omitted to state any material fact in the negotiation and
consummation of the transactions contemplated by this Agreement.

 

(5) The Company has received notice of the attempted disposition of any of the
Shares in breach of Purchaser’s obligations under this Agreement and the Related
Agreements (and in such event, the Company’s repurchase option shall extend to
all Shares sold to Purchaser pursuant to this Agreement).

 



  -2-

   



 

(iii) The purchase price per share of the Shares being repurchased by the
Company shall be an amount equal the Purchaser’s original cost per share, as
adjusted for any stock splits or similar events (the “Repurchase Price”). The
Company shall pay the aggregate Repurchase Price to the Purchaser within thirty
(30) days after the date of the written notice to the Purchaser required by
subsection (i) above, either in cash, or by transferring to Purchaser a
sufficient number of shares of the restricted common stock of Purchaser referred
to in Section 2, above, or by any combination thereof. For this purpose,
Purchaser’s common stock shall be valued at the per share price that is the
greater of (x) the value assigned to Purchaser’s common stock at the Purchase
Date, or (y) the value of such stock on the date when the repurchase is made.
The shares being repurchased shall be delivered to the Company by the Purchaser
at the same time as the delivery of the Repurchase Price to the Purchaser.

 

(iv) Until such time as the Company exercises this Repurchase Option, Purchaser
(or any successor in interest) shall have all the rights of a shareholder
(including voting and dividend rights) with respect to the Shares, including the
Restricted Shares; subject, however, to the limitations on transfer identified
in Section 4, below.

 

(v) The Company may assign its rights under the Repurchase Option at any time,
whether or not such right is then exercisable, to one or more persons as may be
selected by the Company. The exercise or non-exercise of this Repurchase Option
following the occurrence of any Trigger Event shall not adversely affect the
Company’s right to exercise this Repurchase Option with respect to any
subsequent Trigger Event. This Repurchase Option will expire if it is not
exercised by the Company prior to December 31, 2020.

 

(i) (c) Option to Force the Sale of the Restricted Shares. Upon the occurrence
of any Forced Sale Trigger Event (as defined in subsection (ii), below), and
upon the Purchaser’s subsequent, timely election to exercise this option, the
Purchaser shall sell to the Company, and the Company shall repurchase from the
Purchaser, all, but not less than all, of the Restricted Shares under the terms
and subject to the conditions set forth in this subsection 3(c) (the “Forced
Sale Option”). The Purchaser must give written notice to the Company that the
Purchaser is proceeding to force the repurchase of the Restricted Shares within
sixty (60) days after the occurrence of the Forced Sale Trigger Event that
entitles the Purchaser to exercise the Forced Sale Option. The Purchaser’s
notice shall reference the Forced Sale Trigger Event that the Purchaser is
relying upon. The failure of the Purchaser to exercise the Forced Sale Option
after the occurrence of a Forced Sale Trigger Event shall not prevent the
Purchaser from exercising the option upon the occurrence of a subsequent Forced
Sale Trigger Event.

 

(ii) The occurrence of any of the following events shall constitute a Forced
Sale Trigger Event:

 

(1) As a result of the Company’s, or any of its officers or directors actions,
an action or regulatory proceeding is brought against the Purchaser, or any of
its officers or directors and , for violation of any rule of the Securities and
Exchange Commission (SEC) or the Financial Industry Regulatory Authority
(“FINRA”), and such action or regulatory proceeding is not dismissed or settled
within sixty days after its commencement and without any sanction or penalty
against the Purchaser, or any of its officers or directors.

 



  -3-

   



 

 

(2) The Purchaser has received notice that Company willfully or recklessly
misrepresented or omitted to state any material fact in the negotiation and
consummation of the transactions contemplated by this Agreement.

 

(iii) The terms and purchase price per share of the Shares being repurchased by
the Company under the Forced Sale Option shall be the same as under the
Repurchase Option as described in Section 3(b)(iii) above.

 

(iv) Until such time as the Purchaser exercises this Forced Sale Option,
Purchaser (or any successor in interest) shall have all the rights of a
shareholder (including voting and dividend rights) with respect to the Shares,
including the Restricted Shares; subject, however, to the limitations on
transfer identified in Section 4, below.\

 

4. Limitations on Transfer. Purchaser acknowledges and agrees that the Shares
purchased under this Agreement are subject to (i) the provisions of the this
Agreement and the Related Agreements, (ii) terms and conditions that apply to
the Company’s Common Stock, as set forth in the Company’s Bylaws, as may be in
effect at the time of any proposed transfer (the “Bylaw Provisions”), and (iii)
any other limitation or restriction on transfer created by applicable laws.

 

(a) Restrictions Binding on Transferees. All transferees of Shares or any
interest therein will receive and hold such Shares or interest subject to the
Related Agreements, the Bylaw Provisions and the provisions of this Agreement

 

(b) Termination of Rights. The transfer restrictions set forth herein, shall
terminate upon (i) the first sale of Common Stock of the Company to the general
public pursuant to a registration statement filed with and declared effective by
the Securities and Exchange Commission under the Securities Act (other than a
registration statement relating solely to the issuance of Common Stock pursuant
to a business combination or an employee incentive or benefit plan) or (ii) any
transfer or conversion of Shares made pursuant to a statutory merger or
statutory consolidation of the Company with or into another corporation or
corporations if the common stock of the surviving corporation or any direct or
indirect parent corporation thereof is registered under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”).

 

(c) Lock-Up Agreement. If so requested by the Company or the underwriters in
connection with the initial public offering of the Company’s securities
registered under the Securities Act of 1933, as amended, Purchaser shall not
sell, make any short sale of, loan, grant any option for the purchase of, or
otherwise dispose of any securities of the Company however or whenever acquired
(except for those being registered) without the prior written consent of the
Company or such underwriters, as the case may be, for 180 days from the
effective date of the registration statement, plus such additional period, to
the extent required by FINRA rules, up to a maximum of 216 days from the
effective date of the registration statement, and Purchaser shall execute an
agreement reflecting the foregoing as may be requested by the underwriters at
the time of such offering.

 



  -4-

   



 

5. Investment and Taxation Representations. In connection with the purchase of
the Shares, Purchaser represents to the Company the following:

 

(a) Purchaser is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Shares. Purchaser is purchasing the
Shares for investment for Purchaser’s own account only and not with a view to,
or for resale in connection with, any “distribution” thereof within the meaning
of the Securities Act or under any applicable provision of state law. Purchaser
does not have any present intention to transfer the Shares to any other person
or entity and shall not transfer the Shares to any other person or entity for
one year from the Effective Date without the consent of the Company’s Board of
Directors.

 

(b) Purchaser understands that the Shares have not been registered under the
Securities Act by reason of a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of Purchaser’s investment
intent as expressed herein.

 

(c) Purchaser further acknowledges and understands that the securities must be
held indefinitely unless they are subsequently registered under the Securities
Act or an exemption from such registration is available. Purchaser further
acknowledges and understands that the Company is under no obligation to register
the securities.

 

(d) Purchaser is familiar with the provisions of Rule 144, promulgated under the
Securities Act, which, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer of the
securities (or from an affiliate of such issuer), in a non-public offering
subject to the satisfaction of certain conditions. Purchaser understands that
the Company provides no assurances as to whether he or she will be able to
resell any or all of the Shares pursuant to Rule 144, which rule requires, among
other things, that the Company be subject to the reporting requirements of the
Exchange Act, that resales of securities take place only after the holder of the
Shares has held the Shares for certain specified time periods, and under certain
circumstances, that resales of securities be limited in volume and take place
only pursuant to brokered transactions. Notwithstanding this Section 4(d),
Purchaser acknowledges and agrees to the restrictions set forth in Section 4(e)
below.

 

(e) Purchaser further understands that in the event all of the applicable
requirements of Rule 144 are not satisfied, registration under the Securities
Act, compliance with Regulation A, or some other registration exemption will be
required; and that, notwithstanding the fact that Rule 144 is not exclusive, the
Staff of the Securities and Exchange Commission has expressed its opinion that
persons proposing to sell private placement securities other than in a
registered offering and otherwise than pursuant to Rule 144 will have a
substantial burden of proof in establishing that an exemption from registration
is available for such offers or sales, and that such persons and their
respective brokers who participate in such transactions do so at their own risk.

 

(f) Purchaser represents that Purchaser is not subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act. Purchaser also agrees to notify the Company if Purchaser becomes subject to
such disqualifications after the date hereof.

 

(g) Purchaser understands that Purchaser may suffer adverse tax consequences as
a result of Purchaser’s purchase or disposition of the Shares. Purchaser
represents that Purchaser has consulted any tax consultants Purchaser deems
advisable in connection with the purchase or disposition of the Shares and that
Purchaser is not relying on the Company for any tax advice.

 



  -5-

   



 

6. Restrictive Legends and Stop-Transfer Orders.

 

(a) Legends. Any stock certificate or, in the case of uncertificated securities,
any notice of issuance, for the Shares, shall bear the following legends (as
well as any legends required by the Company or applicable state and federal
corporate and securities laws):

 

(i) “THE SECURITIES REFERENCED HEREIN HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

(ii) “THE SECURITIES referenced herein ARE SUBJECT TO RESTRICTIONS ON TRANSFER
IN FAVOR OF THE COMPANY OR ITS ASSIGNEE AND MAY BE TRANSFERRED ONLY IN
ACCORDANCE WITH THE TERMS OF AN AGREEMENT BETWEEN THE Company AND THE
stockholder, A COPY OF WHICH IS ON FILE WITH AND MAY BE OBTAINED FROM THE
SECRETARY OF THE Company at no charge.”

 

(iii) THE SECURITIES REFERENCED HEREIN ARE SUBJECT TO A VOTING AGREE-MENT, AS
MAY BE AMENDED FROM TIME TO TIME (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN
REQUEST FROM THE SECRETARY OF THE COMPANY AT NO CHARGE), AND BY ACCEPTING ANY
INTEREST IN SUCH STOCK THE PERSON ACCEPTING SUCH INTEREST SHALL BE DEEMED TO
AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF THAT VOTING AGREEMENT,
INCLUD-ING CERTAIN RESTRICTIONS ON TRANSFER AND OWNERSHIP SET FORTH THEREIN

 

(b) Stop-Transfer Notices. Purchaser agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.

 

(c) Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.

 



  -6-

   



 

(d) Legend and Notice Removal. When all of the following events have occurred,
the Shares then held by Purchaser will no longer be subject to the legend
specified in Section 6(a)(ii) and the Company will remove any stop-transfer
notices associated with the transfer restrictions imposed by this Agreement:

 

(i) the expiration or termination of the lock-up provisions of Section 4 and of
any agreement entered pursuant to Section 4.

 

After such time and upon Purchaser’s request, a new stock certificate or, in the
case of uncertificated securities, notice of issuance, for the remaining Shares,
shall be issued without the legend specified in Section 6(a)(ii) and delivered
to Purchaser.

 

7. Certain Defined Terms.

 

(a) “Affiliate” means an entity other than a Subsidiary which, together with the
Company, is under common control of a third person or entity.

 

(b) “Consultant” means any person, including an advisor but not an Employee, who
is engaged by the Company, or any Parent, Subsidiary or Affiliate, to render
services (other than capital-raising services) and is compensated for such
services, and any Director whether compensated for such services or not.

 

(c) “Director” means a member of the Board of Directors of the Company.

 

(d) “Parent” means any corporation (other than the Company) in an unbroken chain
of corporations ending with the Company if each of the corporations other than
the Company owns stock possessing 50% or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.

 

(e) “Related Agreements” means a Stockholder Agreement and a Voting Agreement,
each to be entered into between Purchaser, the Company, and certain other
shareholders of the Company, and substantially in the form attached as Exhibit 2
and Exhibit 3, respectively.

 

(f) “Subsidiary” means any corporation (other than the Company or Purchaser, as
the case may be) in an unbroken chain of corporations beginning with the Company
or Purchaser if each of the corporations or other limited liability entities
other than the last in the unbroken chain owns stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
entities in such chain.

 

8. Company Representations and Warranties. The Company represents and warrants
to Purchaser as follows:

 

(a) Organization and Good Standing. The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the State of
Washington, with full corporate power and authority to conduct its business as
it is now being conducted, to own or use the properties and assets that it
purports to own or use, and to perform all its obligations under Applicable
Contracts. The Company is duly qualified to do business as a foreign corporation
under the laws of each country, state, province, territory or other jurisdiction
in which it owns or leases any real or personal property or has employees.
Further, the Company has delivered to Purchaser true, correct, and complete
copies of its Organizational Documents, as currently in effect.

 



  -7-

   



 

(b) Authority; No Conflict. The Company has all requisite corporate power and
authority to enter into this Agreement and to consummate the contemplated
transactions. The execution and delivery of this Agreement have been duly
authorized by all necessary corporate action on the part of the Company,
including the approval of the contemplated transactions by the shareholders of
the Company. This Agreement has been duly executed and delivered by the Company
and constitutes the valid and binding obligation, of the Company, enforceable
against it in accordance with its terms, subject to general equity principles
and bankruptcy, insolvency, reorganization, and similar laws affecting the
rights of creditors generally.

 

(c) Current Shareholders. The Company has authorized 5,000,000 common shares in
its Articles of Incorporation, of which only 250,000 common shares have been
issued to each of Gordon Fagras and Jason Zitzer.

 

(d) No Conflict. Neither the execution and delivery of this Agreement nor the
consummation or performance of any of the contemplated transactions shall,
directly or indirectly (with or without notice or lapse of time):

 

(i) contravene, conflict with, or result in a violation of any provision of the
Organizational Documents of the Company;

 

(ii) contravene, conflict with, or result in a violation of any Legal
Requirement or any Order to which the Company or any of its assets may be
subject;

 

(iii) contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate, or modify, any material Governmental Authorization
that is held by the Company or that otherwise relates to the business of, or any
of the assets owned or used by, the Company;

 

(iv) contravene, conflict with, or result in a violation or breach of any
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify, any Material Contract; or

 

(v) result in the imposition or creation of any Encumbrance upon or with respect
to any of the Assets owned or used by The Company except any Encumbrance created
or expressly agreed to by Purchaser.

 

(e) Financial Statements. The Company has delivered to Purchaser a balance sheet
of the Company as of November 30, 2018, that include the Assets (the “Balance
Sheet”), and the related statements of income and cash flow for the period ended
September 30, 2018, compiled by the Company. Such financial statements and notes
fairly present the financial condition and the results of operations and cash
flow of the Company as at the respective dates of and for the periods referred
to in such financial statements, determined in accordance with GAAP.

 



  -8-

   



 

(f) Books and Records. The books of account, minute books, and other records of
the Company, which reflect ownership, and disposition of its assets, all of
which have been made available to Purchaser, are complete and correct. The
minute books of the Company contain accurate and complete records of all
meetings held of, and corporate action taken by, the shareholders, the board of
direc-tors, and committees of the board of directors of the Company with respect
to the ownership and disposition of the its assets, and no meeting of any such
shareholders, board of directors, or committee has been held to address the
ownership or disposition of the its assets for which minutes have not been
prepared and are not contained in such minute books.

 

(g) Title to Properties; Encumbrances. The Company owns all the properties and
assets (whether tangible or intangible) that it purports to own and all of the
properties and assets purchased or otherwise acquired by the Company since the
date of the Balance Sheet (except for personal property acquired and sold since
the date of the Balance Sheet in the Ordinary Course of Business and consistent
with past practice). All of the Company’s assets are free and clear of all
Encumbrances.

 

(h) Accounts Receivable. All accounts receivable of the Company that are
reflected on the Balance Sheet or on the account-ing records of the Company as
of the Closing Date that pertain to the Assets (collectively, the “Accounts
Receivable”) represent or shall represent valid obligations arising from sales
actually made or services actually performed in the Ordinary Course of Business.
The Accounts Receivable reflected as of the Purchase Date shall not represent a
material adverse change in the composition of such Accounts Receivable in terms
of aging. Subject to the reserves set forth in the accounting records of the
Company which reserve shall not constitute a greater percentage of Accounts
Receivable on the Purchase Date than the reserve on the Balance Sheet
constituted of the Accounts Receivable reflected thereon, each of the Accounts
Receivable either has been or shall be collected in full, without any set-off,
within ninety days after the day on which it first becomes due and payable.
There is no contest, claim, or right of set-off, other than returns in the
Ordinary Course of Business, under any Contract with any obligor of an Account
Receivable relating to the amount or validity of such Accounts Receivable.

 

(i) No Undisclosed Liabilities. The Company has no liabilities or obligations of
any nature relating to the Assets (whether known or unknown and whether
absolute, accrued, contingent, or otherwise) except for liabilities or
obligations reflected or reserved against in the Balance Sheet and current
liabilities incurred in the Ordinary Course of Business since the date thereof
(none of which involve any tort claim, breach of contract, or violation of any
Legal Requirement).

 

(j) Taxes. The Company is current in the filing of all Tax Returns that are or
were required to be filed by it pursuant to applicable Legal Requirements. The
Company will certify that the Company has paid, or made provision for the
payment of, all Taxes that have or may have become due pursuant to those Tax
Returns or otherwise, or pursuant to any assessment received by the Company.

 



  -9-

   



 

(k) No Material Adverse Change. Since the date of the Balance Sheet, there has
not been any material adverse change in the business, operations, properties,
prospects, assets (including, but not limited to, Intellectual Property Assets),
or condition of the Company, and to the Knowledge of the Company no event has
occurred or circumstance exist that may result in such a material adverse
change.

 

(l) Compliance with Legal Requirements. The Company is, and at all times since
its incorporation, has been, in full compliance with each legal requirement that
is or was applicable to it or to the conduct or operation of its business or the
ownership or use of any of its assets and no event has occurred or circumstance
exists that (i) may constitute or result in a violation by the Company of, or a
failure on the part of the Company to comply with, any Legal Requirement, or
(ii) may give rise to any obligation on the part of the Company to undertake, or
to bear all or any portion of the cost of, any remedial action of any nature.
Further, the Company has not received, at any time since its incorporation, any
notice or other communication (whether oral or written) from any Governmental
Body or any other Person regard-ing (A) any actual, alleged, possible, or
potential violation of, or failure to comply with, any Legal Requirement, or (B)
any actual, alleged, possible, or potential obligation on the part of it to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature.

 

(m) Governmental Authorizations. The Disclosure Memorandum contains a complete
and accurate list of each material Governmental Authorization that is held by
the Company or that otherwise relates to the business of, or to any of the
material assets owned or used by, the Company. Each Governmental Authorization
listed or required to be listed in the Disclosure Memorandum is valid and in
full force and effect. The Governmental Authorizations listed in the Disclosure
Memorandum collectively constitute all of the material Governmental
Authorizations necessary to permit the Company to lawfully conduct and operate
its business in the manner it currently conducts and operates such business and
to permit it to own and use its assets in the manner in which it currently owns
and uses such assets.

 

(n) Legal Proceedings; Orders. Except as set forth in the Disclosure Memorandum,
there is no pending Proceeding:

 

(i) that has been commenced by or against the Company or that otherwise relates
to or may affect the business of, or any of the assets owned or used by, The
Company;

 

(ii) that challenges, or that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, any of the Contemplated
Transactions; and

 

(iii) no such Proceeding has been Threatened and no event has occurred or
circumstance exists that may give rise to or serve as a basis for the
commencement of any such Proceeding.

 

(o) Absence of Certain Changes and Events. Except as set forth in the Disclosure
Memorandum or as expressly contemplated by this Agreement, since the date of the
Balance Sheet, with respect to the Company and its assets, the Company has
conducted its business only in the Ordinary Course of Business and there has not
been any:

 



  -10-

   



 

(i) increase of any salaries or other compensation to any officer or (except in
the Ordinary Course of Business) employee or entry into any employment,
severance, or similar Contract with any director, officer, or employee;

 

(ii) adoption of, or increase in the payments to or benefits under, any profit
sharing, bonus, deferred compensation, savings, insurance, pension, retirement,
or other employee benefit plan for or with any of its employees;

 

(iii) damage to or destruction or loss of any of its assets, whether or not
covered by insurance, materially and adversely affecting its properties, assets,
business, financial condition, or prospects, taken as a whole;

 

(iv) entry into, termination of, or receipt of notice of termination of (i) any
license, distributorship, dealer, sales representative, joint venture, credit,
or similar agreement, or (ii) any Contract or transac-tion involving a total
remaining commitment by or to it of at least $5,000;

 

(v) sale (other than sales of inventory in the Ordinary Course of Business),
lease, or other disposition of any of its assets or mortgage, pledge, or
imposition of any lien or other encumbrance on any of its material assets,
including the sale, lease, or other disposition of any of the Intellectual
Property Assets;

 

(vi) cancellation or waiver of any claims or rights with a value to it in excess
of $5,000;

 

(vii) material change in the accounting methods used by it; or agreement,
whether oral or written, by it to do any of the foregoing.

 

(p) Contracts. The Disclosure Memorandum contains a complete and accurate list
of those items concerning the Company:

 

(i) each Applicable Contract that involves performance of services or delivery
of goods or materials by or to the Company of an amount or value in excess of
$25,000 or that otherwise involves expenditures or receipts of the Company in
excess of $25,000;

 

(ii) each lease, rental, or occupancy agreement, license, installment, and
conditional sale agreement, and other Applicable Contract affecting the
ownership of, leasing of, title to, use of, or any leasehold or other interest
in, any real or personal property (except personal property leases and
installment and conditional sales agreements having a value per item or
aggregate payments of less than $1,000 and with terms of less than one year);

 

(iii) each licensing agreement or other Applicable Contract with respect to
patents, trademarks, copyrights, or other intellectual property, including
agreements with current or former employees, consultants, or contractors
regarding the appropriation or the non-disclosure of any Intellectual Property
Assets;

 

(iv) each collective bargaining agreement and other Applica-ble Contract to or
with any labor union or other employee repre-sentative of a group of employees;

 

(v) each joint venture, partnership, and other Applicable Contract (however
named) involving a sharing of profits, losses, costs, or liabilities by the
Company with any other Person;

 

(vi) each Applicable Contract containing covenants that in any way purport to
restrict the business activity of the Company or any affiliate of the Company or
limit the freedom of the Company or any Affiliate of the Company to engage in
any line of business or to compete with any Person;

 



  -11-

   



 

(vii) each Applicable Contract providing for payments to or by any Person based
on sales, purchases, or profits, other than direct payments for goods or
services;

 

(viii) each written warranty, guaranty, and or other similar undertaking with
respect to contractual performance extended by the Company other than in the
Ordinary Course of Busi-ness;

 

(ix) each amendment, supplement, and modification (whether oral or written) in
respect of any of the foregoing; and

 

(x) except as set forth in the Disclosure Memorandum, to the Knowledge of the
Company, no officer, director, agent, employee, consultant, or contractor of the
Company is bound by any Contract that purports to limit the ability of such
officer, director, agent, employee, consultant, or contractor to (A) engage in
or continue any conduct, activity, or practice relating to the business of the
Company, or (B) assign to the Company or to any other Person any rights to any
invention, improvement, or discovery.

 

(q) No Defaults. Each Contract identified or required to be identified in the
Disclosure Memorandum (“Material Contracts”) is in full force and effect and is
valid and enforceable in accordance with its terms and, except as set forth in
the Disclosure Memorandum:

 

(i) the Company is in full compliance with all applicable terms and requirements
of each Material Contract under which it has or had any obligation or liability
or by which it or any of the Assets are or were bound;

 

(ii) each other Person that has or had any obligation or liabil-ity under any
Material Contract under which the Company has or had any rights is, and at all
times since December 30, 2010 has been, in full compliance with all applicable
terms and requirements of such Material Contract; and

 

(iii) no event has occurred or circumstance exists that (with or without notice
or lapse of time) may contravene, conflict with, or result in a violation or
breach of, or give the Company or other Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate, or modify, any Material Contract.

 

(r) Insurance. The Company maintains adequate insurance policies.

 

(s) Environmental Matters. Except as set forth in the Disclosure Memorandum:

 

(i) the Company is, and at all times has been, in full compliance with all
applicable Environmental Laws and has not received notice from any person,
including any Governmental Body, of any actual or potential violation of any
Environ-mental Law with respect to any of the Facilities or any other properties
or assets in which the Company has an interest;

 

(ii) there are no pending or, to the Knowledge of the Company, threatened
claims, encumbrances, or other restrictions of any nature, resulting from any
Environmental, Health, and Safety Liabilities or arising under or pursuant to
any Environ-mental Law, with respect to or affecting any of the Facilities or
any other properties and assets in which the Company has or had an interest;

 

(iii) there are no Hazardous Materials present on, at or beneath any of the
Facilities. Neither the Company nor, to the Knowledge of the Company, any other
Person, has permitted or conducted, or is aware of, any Hazardous Activity
conducted with respect to the Facilities or any other properties or assets in
which the Company has or had an interest except in full compliance with all
applicable Environmental Laws;

 



  -12-

   



 

 

(iv) there has been no release (as such term is defined under CERCLA) or, to the
Knowledge of the Company, Threat of release, of any Hazardous Materials at or
from the Facilities or at or from any other properties and assets in which the
Company has or had an interest, whether by The Company or any other Person; and

 

(v) the Company has delivered to Purchaser true and complete copies and results
of any reports, studies, analyses, tests, or monitoring possessed or initiated
by the Company pertaining to Hazardous Materials or Hazardous Activities in, on,
or under the Facili-ties, or concerning compliance by the Company or any other
Person for whose conduct the Company is or may be held responsi-ble, with
Environmental Laws.

 

(t) Labor Relations; Compliance. The Company has not been and is not a party to
any collective bargaining or other labor Contract nor to the Company’s
knowledge, is it currently subject to liability for the payment of any
compensation, damages, taxes, fines, penalties, or other amounts, however
designated, for failure to comply with any of the foregoing Legal Requirements.

 

(u) Intellectual Property. As used in this Agreement, “Intellectual Property
Assets” means:

 

(i) all United States and foreign inventions and discoveries, whether or not
patentable or reduced to practice, and all United States and foreign patents,
registration and applications for the foregoing, including provisional
applications, continuations, continuations-in-part, divisions, invention
disclosure statements, statutory invention registrations, reissues, renewals and
extensions and improvements thereto (“Patent Rights”);

 

(ii) all United States, state and foreign trademarks, service marks, logos,
brand names, certification marks, collective marks, Internet domain names, trade
dress and trade names (including all assumed or fictitious names under which the
Company is conducting its business or has within the previous five years
conducted its business), whether registered or unregistered, and pending
applications to register the foregoing and intent-to-use applications
(“Trademarks”);

 

(iii) all United States and foreign published and unpublished works of
authorship, whether copyrightable or not, whether registered or unregistered and
pending applications to register the same together with all renewals,
extensions, restorations and reversions thereof (“Copyrights”);

 

(iv) all confidential and proprietary information and ideas, trade secrets,
know-how, concepts, methods, processes, formulae, reports, data, processes,
schematics, drawings, prototypes, models, designs, customer lists, supplier
lists, mailing lists, business plans, or other proprietary information (“Trade
Secrets”); and

 

(v) rights of publicity, privacy and other intellectual property or proprietary
rights.

 



  -13-

   



 

(v) Intellectual Property Ownership. The Disclosure Memorandum contains a list
and description (showing in each case any product, device, process, service,
business or application covered thereby, the registered or other owner,
expiration date and number), if any, of the (i) Patent Rights, (ii) Trademarks,
(iii) Copyrights, and (iv) Trade Secrets owned by, licensed to, or used by the
Company which are part of the Assets. Except as disclosed on the Disclosure
Memorandum, the Company either: (i) owns the entire right, title and interest in
and to the Intellectual Property Assets, free and clear of any Encumbrance; or
(ii) has the perpetual, royalty-free right to use the same.

 

(w) Certain Payments. None of the Company, any director, officer, agent, or
employee of the Company, or to the Knowledge of the Company, any other Person
associated with or acting for or on behalf of the Company, has directly or
indirectly (a) made any contribution, gift, bribe, rebate, payoff, influence
payment, kickback, or other payment to any Person, private or public, regardless
of form, whether in money, property, or services (i) to obtain favorable
treatment in securing business, (ii) to pay for favorable treatment for business
secured, (iii) to obtain special concessions or for special con-cessions already
obtained, for or in respect of the Company, or (iv) in violation of any Legal
Requirement, or (b) established or maintained any fund or asset that has not
been recorded in the books and records of the Company.

 

(x) Relationships with Related Persons. Except as set forth on the Disclosure
Memorandum, no Related Person of the Company has any interest in any property
(whether real, personal, or mixed and whether tangible or intangible) included
in the Assets. No Related Person of the Company owns (of record or as a
beneficial owner) an equity interest, or any other financial or profit interest
in, a Person that has (i) had business dealings or a material financial interest
in any transaction with the Company, or (ii) engaged in competition with the
Company with respect to any line of the products or services of the Company (a
“Competing Business”) in any market presently served by the Company except for
less than one percent of the outstanding capital stock of any Compet-ing
Business that is publicly traded on any recognized exchange or in the
over-the-counter market. Except as set forth in the Disclosure Memorandum, no
Related Person of the Company is a party to any Contract with, or has any claim
or right against, the Company. For purposes of this Agreement, “Related Persons”
refers only to Mr. Jason Zitzer and Mr. Gordon Fagras.

 

(y) Disclosure. No representation or warranty of the Company in this Agreement
and no statement in the Disclosure Memorandum omits to state a material fact
necessary to make the statements herein or therein, in light of the
circumstances in which they were made, not misleading. No notice given shall
contain any untrue statement or omit to state a material fact necessary to make
the statements therein or in this Agreement, in light of the circumstances in
which they were made, not misleading. The Company has no Knowledge of any event
or fact that has specific application to the Company (other than general
economic or industry conditions) and that materially adversely affects the
assets, business, prospects, financial condition, or results of operations of
the Company that has not been set forth in this Agreement or the Disclosure
Memorandum.

 

(z) Investment Disclosure. The Company has reviewed information provided by
Purchaser in connection with the decision to purchase the Stock, including
Purchaser’s publicly-available filings with the SEC. Purchaser has provided the
Company with all the information that the Company has requested in connection
with the decision to purchase the Stock. The Company further represents that the
Company has had an opportunity to ask questions and receive answers from
Purchaser regarding the business, properties, prospects and financial condition
of Purchaser. All such questions have been answered to the full satisfaction of
the Company.

  



  -14-

   



 

9. Representations And Warranties Of Purchaser. Purchaser represents and
warrants to the Company as follows:

 

(a) Organization and Good Standing. Purchaser is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Nevada.
Purchaser has full corporate power and authority to conduct its business as it
is now being conducted and to own or use the properties and assets that it
purports to own or use.

 

(b) Authority. This Agreement constitutes the legal, valid, and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject to general equity principles and bankruptcy, insolvency,
reorganization, and similar laws affecting the rights of creditors generally.

 

(c) No Conflict. Purchaser is not and shall not be required to obtain any
Consent from any Person in connection with the execu-tion and delivery of this
Agreement or the consummation or performance of any of the Contemplated
Transactions.

 

(d) Investment Disclosure. The Purchaser has reviewed information provided by
Company in connection with the decision to purchase the Stock, including the
Company’s most recent financial statements. Company has provided the Purchaser
with all the information that the Purchaser has requested in connection with the
decision to purchase the Stock. The Purchaser further represents that Purchaser
has had an opportunity to ask questions and receive answers from the Company
regarding the business, properties, prospects and financial condition of the
Company, and that all such questions have been answered to the full satisfaction
of Purchaser.

 

10. No Competition. For a period of two years after the Purchase Date:

 

(a) any Related Person of the Company as of the Purchase Date, shall not,
directly or indirectly, engage or invest in, own, manage, operate, finance,
control, or participate in the ownership, management, operation, financing, or
control of, be associated with, or in any manner connected with, or render
services or advice to, any company whose primary product or service is the
analysis, testing, and certification of products defined in RCW 69.50.010(bb)).
The Company agrees that this covenant is reasonable with respect to its
duration, geographical area, and scope; and

 

(b) neither the Company nor Purchaser, nor any of their Affiliates or
Subsidiaries, shall, directly or indirectly, either for itself or any other
Person, (i) induce or attempt to induce any employee of the other Party to leave
the employ of such Party, (ii) in any way interfere with the relationship
between the other Party and any of its employees, (iii) employ any employee of
the other Party, or (iv) induce or attempt to induce any customer, supplier,
licensee, or business relation of the other Party to cease doing business with
such Party, or in any way interfere with the relationship between any customer,
supplier, licensee, or business relation of the other Party; provided, however,
that the restrictions in this section shall not apply to any employee who
solicits either Party for employment directly on such employee’s own initiative
or any employee who responds to a general solicitation of employment not
specific or targeted to employees of the other Party.

 



  -15-

   



 

11. Remedies for Breach of Warranty.

 

(a) All of the representations and warranties of the Company contained in
Section 8 of this Agreement shall survive (unless the Purchaser knew of any
misrepresentation or breach of warranty at the Effective Date) and continue in
full force and effect until 11:59 pm on December 31, 2019, except that any
willful or reckless material misrepresentation shall survive and continue in
full force and effect forever thereafter. All of the other representations,
warranties, and covenants of the Parties contained in this Agreement, including
the options provided for in Section 3, shall survive the Closing (unless the
damaged Party knew or had reason to know of any misrepresentation or breach of
warranty at the Effective Date) and continue in full force and effect forever
thereafter (subject to any applicable statutes of limitations).

 

(b) In the event Company breaches any of its representations and warranties set
forth in Section 8, above, and provided that the Purchaser makes a written claim
for indemnification within thirty (30) days after the survival period set forth
in Section 11(a), above, then the Company shall indemnify the Purchaser from and
against the entirety of any action, proceeding, penalty, fine, loss, liability,
lien, or expense (including court costs and reasonable attorneys' fees) the
Purchaser may suffer (collectively, “Adverse Consequences”) through and after
the date of the claim for indemnification resulting from, arising out of, or
caused by the breach.

 

(c) The Purchaser and the Company acknowledge and agree that the foregoing
indemnification provisions shall be the exclusive remedy of the Purchaser with
respect to the Company, its Subsidiaries, and the Related Persons for breach of
any warranty or representation set forth in Section 8 of this Agreement, and
Purchaser hereby waives any statutory, equitable, or common law rights or
remedies that it may have regarding any such breach.

 

12. Miscellaneous.

 

(a) Governing Law. The validity, interpretation, construction and performance of
this Agreement, and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the state of Washington, without giving effect to
principles of conflicts of law. For purposes of litigating any dispute that may
arise directly or indirectly from this Agreement, the parties hereby submit and
consent to the exclusive jurisdiction of the state of Washington and agree that
any such litigation shall be conducted only in the courts of Washington or the
federal courts of the United States located in Washington and no other courts.

 

(b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and
supersedes all prior or contemporaneous discussions, understandings and
agreements, whether oral or written, between them relating to the subject matter
hereof.

 



  -16-

   



 

(c) Amendments and Waivers. No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, shall be effective unless in
writing signed by the parties to this Agreement. No delay or failure to require
performance of any provision of this Agreement shall constitute a waiver of that
provision as to that or any other instance.

 

(d) Further Assurances. The parties agree (a) to furnish upon request to each
other such further information, (b) to execute and deliver to each other such
other docu-ments, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

 

(e) Successors and Assigns. Except as otherwise provided in this Agreement, this
Agreement, and the rights and obligations of the parties hereunder, will be
binding upon and inure to the benefit of their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Company may
assign any of its rights and obligations under this Agreement. No other party to
this Agreement may assign, whether voluntarily or by operation of law, any of
its rights and obligations under this Agreement, except with the prior written
consent of the Company.

 

(f) Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed given when
delivered personally or by overnight courier, or 72 hours after being deposited
in the U.S. mail as certified or registered mail with postage prepaid, addressed
to the party to be notified at such party’s address as set forth on the
signature page, as subsequently modified by written notice, or if no address is
specified on the signature page, at the most recent address set forth in the
Company’s books and records.

 

(g) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.

 

(h) Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

 

(i) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which together shall constitute one and the same agreement. Execution of
a facsimile or scanned copy will have the same force and effect as execution of
an original, and a facsimile or scanned signature will be deemed an original and
valid signature.

 

(j) Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to this Agreement or any notices required by
applicable law or the Company’s Certificate of Incorporation or Bylaws by email
or any other electronic means. Purchaser hereby consents to (i) conduct business
electronically (ii) receive such documents and notices by such electronic
delivery and (iii) sign documents electronically and agrees to participate
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

 

[Signature Page Follows]

 



  -17-

   



 

The parties have executed this Common Stock Purchase Agreement as of the date
first set forth above.

 



 

THE COMPANY:

 

TRACE ANALYTICS INC.

        By: /s/ Gordon Fargas

 

 

(Signature)

          Name: Gordon Fagras  

 

Title:

CEO

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

United States

 

 

 

 

 

 

PURCHASER:

 

APPLIED BIOSCIENCES CORP.

 

 

 

 

 

 

By:

/s/ Chris Bridges

 

 

 

(Signature)

 

 

 

 

 

 

Name:

Chris Bridges

 

 

Title:

President

 



 

COMMON STOCK PURCHASE AGREEMENT OF TRACE ANALYTICS INC.

  

  -18-

   



 

EXHIBIT 1

 

 

 

DISCLOSURE MEMORANDUM

 

 

 



  -19-

   



 

RECEIPT

 

TRACE ANALYTICS INC., a Washington corporation (the “Company”), hereby
acknowledges receipt of:

 

_____ A check in the amount of $750,000

 

_____ The issuance of certain shares of the Purchaser’s stock having an
aggregate value equal to $500,000 given by APPLIED BIOSCIENCES CORP. as
consideration for 520,410 shares of Common Stock of the Company recorded on the
books of the Company as Certificate No. _________.

 

 



Dated: ______________________              THE COMPANY:

 

 

TRACE ANALYTICS INC.

 

        By:

 

 

(Signature)

          Name:  

 

Title:

 

 



 



  -20-

   



  

RECEIPT AND CONSENT

 

The undersigned hereby acknowledges receipt of 520,410 shares of Common Stock of
TRACE ANALYTICS INC., a Washington corporation (the “Company”).

 

The undersigned further acknowledges that the Secretary of the Company, or his
or her designee, is acting as escrow holder pursuant to the Common Stock
Purchase Agreement that Purchaser has previously entered into with the Company.
As escrow holder, the Secretary of the Company, or his or her designee, holds
the aforementioned certificate issued in the undersigned’s name.

 

 



Dated: __________________________ PURCHASER:

 

 

 

 

APPLIED BIOSCIENCES CORP.

 

        By:

 

 

(Signature)

          Name:  

 

Title:

 

 



 

 

  -21-

   



 

EXHIBIT 2
 
STOCKHOLDER AGREEMENT
 

 

 



  -22-

   



 


EXHIBIT 3
 
VOTING AGREEMENT

 

 

 



-23-



 